Case 1:17-cv-01040-STA-egb
              Case: 18-5478 Document
                             Document:
                                     5443Filed
                                             Filed:
                                                10/24/19
                                                    10/24/2019
                                                          Page 1 Page:
                                                                 of 2 PageID
                                                                       1     1209




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                   Tel. (513) 564-7000
        Clerk                        CINCINNATI, OHIO 45202-3988                 www.ca6.uscourts.gov




                                                    Filed: October 24, 2019




 Mr. Thomas M. Gould
 Western District of Tennessee at Jackson
 111 S. Highland Avenue
 Suite 262 U.S. Courthouse
 Jackson, TN 38301-0000

                      Re: Case No. 18-5478, State of Tennessee, et al v. U.S. Department of State, et al
                          Originating Case No. : 1:17-cv-01040

 Dear Clerk,

    Enclosed is a copy of the mandate filed in this case.

                                                    Sincerely yours,

                                                    s/Maddison R Edelbrock
                                                    For Cheryl Borkowski

 cc: Mr. John J. Bursch
     Ms. Samantha Lee Chaifetz
     Ms. Sarah Lynne Grusin
     Ms. Alisa B. Klein
     Mr. Mark B. Stern
     Mr. Richard Thompson
     Mr. Cody Wofsy

 Enclosure
Case 1:17-cv-01040-STA-egb
              Case: 18-5478 Document
                             Document:
                                     5443Filed
                                             Filed:
                                                10/24/19
                                                    10/24/2019
                                                          Page 2 Page:
                                                                 of 2 PageID
                                                                       2     1210



                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

                                            ________________

                                               No: 18-5478
                                            ________________

                                                                       Filed: October 24, 2019

 STATE OF TENNESSEE, by and through the Tennessee General Assembly; TENNESSEE
 GENERAL ASSEMBLY; SENATOR JOHN STEVENS, individually and in his official
 capacity as Member of the Tennessee Senate for the 24th Senatorial District;
 REPRESENTATIVE TERRI LYNN WEAVER, individually and in her official capacity as
 Member of the Tennessee House of Representatives for the 40th House District

                 Plaintiffs - Appellants

 v.

 UNITED STATES STATE DEPARTMENT; MICHAEL J. POMPEO, in his official capacity as
 United States Secretary of State; BUREAU OF POPULATION, REFUGEES, AND
 MIGRATION; CAROL THOMPSON O'CONNELL, in her official capacity as Principal Deputy
 Assistant Secretary of State for Population Refugees, and Migration; UNITED STATES
 DEPARTMENT OF HEALTH AND HUMAN SERVICES; ALEX M. AZAR, II, in his official
 capacity as United States Secretary of Health and Human Services; OFFICE OF REFUGEE
 RESETTLEMENT; E. SCOTT LLOYD, in his official capacity as Director of the Office of
 Refugee Resettlement

                 Defendants - Appellees



                                             MANDATE

      Pursuant to the court's disposition that was filed 07/24/2019 the mandate for this case hereby

 issues today.



 COSTS: None
